Citation Nr: 1236166	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  08-27 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder, to include flat feet.  

2.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and/or diabetes mellitus.  

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel
INTRODUCTION

The Veteran had active service from November 1967 to November 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008, March 2010 and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, denying the claims currently on appeal.  

In May 2010, the Board denied the Veteran's claim of entitlement to service connection for a bilateral foot disorder, to include flat feet.  A number of other claims were also denied, including entitlement to service connection for a gastrointestinal disorder and tinnitus.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims, and in April 2012, the Court issued a decision affirming the Board's denial of service connection for tinnitus and a gastrointestinal disorder, and remanding the issue of service connection for a bilateral foot disorder.  

The issue of entitlement to service connection for a bilateral foot disorder, to include flat feet, is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran's sleep apnea did not manifest during, or as a result of, active military service, nor is it secondary to his service-connected disabilities of PTSD and/or diabetes mellitus.  

2.  The Veteran's hypertension did not manifest during, or as a result of, active military service, nor is it secondary to his service-connected disability of diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities of PTSD and/or diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).

2.  The criteria for establishing entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Letters sent to the Veteran in January 2010 and December 2010 addressed all notice elements listed under 3.159(b)(1) and were sent prior to their respective initial RO decisions.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in February 2010 and January 2011, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of private treatment records and a statement from the Veteran's private physician have also been incorporated into the evidence of record.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as hypertension, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011).  

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2011); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Sleep Apnea

The Veteran contends that he is entitled to service connection for obstructive sleep apnea.  Specifically, the Veteran has asserted that this condition is secondary to either his service-connected PTSD, diabetes mellitus or both.  However, as outlined below, the preponderance of the evidence of record demonstrates that sleep apnea did not manifest during, or as a result of, active military service, nor is it secondary to either the service-connected disability of PTSD or diabetes mellitus.  As such, service connection is not warranted.  

The Veteran's service treatment records are silent as to a diagnosis of sleep apnea or treatment for any related symptomatology.  No diagnosis of this condition is noted in the Veteran's November 1969 separation examination either.  As such, there is no in-service evidence of sleep apnea.  

The first post-service evidence of sleep apnea is an April 2009 private treatment record noting that the Veteran thought he had sleep apnea.  According to a May 2009 polysomnogram report, the Veteran had a history of severe daytime somnolence.  He was also noted to weigh 350 pounds with heavy snoring, sleep fragmentation and witness apneas.  The Veteran was diagnosed with extremely severe obstructive sleep apnea/hypopnea syndrome.  The Veteran was placed on CPAP therapy and it was noted that if he lost weight it may lead to improvement in the degree of sleep disordered breathing.  This record does not suggest any relationship between military service, PTSD or diabetes mellitus, and treatment records dated prior to April 2009 make no mention of sleep apnea.  

The Veteran was afforded a VA examination for his sleep apnea in February 2010.  The examiner reviewed the Veteran's claims file, to include his service treatment records.  The examiner also reviewed the current medical literature.  It was the examiner's conclusion that there was no evidence linking either PTSD or type II diabetes mellitus to obstructive sleep apnea.  The literature explained that "[t]he throat is surrounded by muscles that open and close the airway while speaking, swallowing, or breathing.  If these throat muscles relax inappropriately during sleep, or if the throat is abnormally small, the airway may be narrowed.  This can result in snoring and decreased air flow into and out of the lungs, which is called an obstructive hypopnea."  The examiner went on to explain that neither the psychological condition of PTSD, nor the disease process of type II diabetes, played any role in the physiologic mechanism resulting in obstructive sleep apnea.  As such, the examiner opined that it was less likely than not that the Veteran's obstructive sleep apnea was secondary to, or aggravated by, his service-connected disability of PTSD or diabetes mellitus.  

The Veteran also submitted a copy of a private medical report that agrees with the above examiner.  According to a January 2011 report signed by a physician with the initials D.A.M., it was his opinion that the Veteran's sleep apnea was not a consequence of his diabetes.  

The preponderance of the above evidence demonstrates that service connection for obstructive sleep apnea, to include as secondary to service-connected disabilities of PTSD and/or diabetes mellitus, is not warranted.  There is no in-service evidence of sleep apnea, and the first post-service evidence of this condition is dated April 2009 - approximately 40 years after the Veteran's separation from active duty.  When considering whether or not to grant a claim for service connection, the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact, i.e., the lack of evidence is itself evidence).  In this case, the absence of any treatment for, or complaints of, sleep apnea for some 4 decades tends to demonstrate that this condition did not manifest during military service.  Finally, the record contains no medical evidence linking this condition to military service and the Veteran has not alleged that it manifested during, or as a result of, military service.  As such, the preponderance of the evidence of record demonstrates that sleep apnea did not manifest during, or as a result of, active military service. 

Likewise, the preponderance of the evidence of record demonstrates that sleep apnea is not secondary to service-connected PTSD or diabetes mellitus, nor has sleep apnea been aggravated as a result of these service-connected disabilities.  The Veteran has submitted no competent evidence linking his sleep apnea to any service-connected disability.  According to the February 2010 VA examiner, it was less likely than not that the Veteran's obstructive sleep apnea was secondary to, or aggravated by, his service-connected disability of PTSD or diabetes mellitus.  The examiner explained that sleep apnea was a result of relaxed muscles in the throat and that there was nothing to suggest that PTSD or diabetes mellitus could result in this process.  The private opinion dated January 2011 of Dr. M also noted that hypertension was not a result of diabetes mellitus, although no rationale for this opinion was provided.  As such, the preponderance of the evidence of record demonstrates that the Veteran's hypertension was not caused by or aggravated by his service-connected disabilities of PTSD and/or diabetes mellitus.  

In support of his claim, the Veteran submitted an article relating impaired sleep to PTSD.  The print out of this article does not reflect when it was written, but it is clear that it was printed in December 2008.  According to this article, a study of victims who suffered from PTSD due to sexual assault suffered from sleep-disordered breathing at a rate of 90 percent.  It was noted that the physician carrying out this study thought that extended stress could eventually result in instability of the airway.  It was noted that this study marked the beginning of research into a connection between sleep-disordered breathing and PTSD.  

The Board notes that, with regard to medical treatise evidence, the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  In the present case, the Veteran has not provided VA with any evidence to suggest that his sleep apnea is in fact related to extended stress due to PTSD.  The mere fact that the Veteran submitted an article suggesting that one physician "thinks" there may be a potential relationship is not sufficient to demonstrate that his sleep apnea is a result of PTSD.  The February 2010 VA examiner specifically reviewed the current medical literature (which would inherently include any studies performed as of December 2008) and concluded that there was no known connection between these two disabilities.  As such, this article fails to demonstrate that the Veteran's sleep apnea is related to his service-connected PTSD.  

As a final matter, the Board recognizes that the Veteran believes his sleep apnea is secondary to either his service-connected PTSD, diabetes mellitus or both.  However, VA has received no evidence or information to suggest that the Veteran has the requisite training or expertise to offer a medical opinion as complex as linking sleep apnea to a psychiatric disorder or diabetes mellitus.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  As such, the opinion of the Veteran is not competent evidence of causation.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD, diabetes mellitus or both, must be denied.

Hypertension

The Veteran also contends that he is entitled to service connection for hypertension.  Specifically, it is his assertion that this disorder arose as a result of his service-connected diabetes mellitus.  However, as outlined below, the preponderance of the evidence of record demonstrates that hypertension did not manifest during, or as a result of, active military service, nor is it secondary to his service-connected disability of diabetes mellitus.  As such, service connection is not warranted.  

The Veteran's service-treatment records are silent regarding a diagnosis of hypertension or treatment for elevated blood pressure.  According to the Veteran's November 1969 separation examination, the Veteran had a systolic blood pressure of 118 millimeters (mm) and a diastolic blood pressure of 88 mm (118/88).  Hypertension is defined as diastolic blood pressure that is predominantly 90 mm or greater, or systolic blood pressure that is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  To support a diagnosis of hypertension, the blood pressure readings must be taken two or more times on at least three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (Note 1) (2011).  Therefore, the evidence demonstrates that the Veteran was not suffering from hypertension at the time of his separation from active duty.  

Post-service treatment records also confirm that the Veteran was not diagnosed with hypertension within one year of his separation from active duty.  An October 2001 private treatment record fails to note a diagnosis of hypertension as one of the Veteran's medical illnesses, although the record does reflect diagnoses of exogenous obesity and tobacco abuse.  A July 2003 record also reflects a blood pressure of 110/70, which is not reflective of hypertension.  See 38 C.F.R. § 4.104.  A November 2003 record also reflects a blood pressure of 134/84.  A January 2004 VA examination report also reflects a blood pressure of 126/80.  It was also noted that the Veteran had no cardiac problems and that he did not have any medical problems aside from diabetes mellitus.  As such, the evidence of record demonstrates that the Veteran was not suffering from hypertension more than 30 years after his separation from active duty.  

An April 2009 private treatment record does note that the Veteran was taking Lisinopril, which is used to treat high blood pressure.  The Veteran's recent blood pressure measurements were noted to have been good at this time.  Therefore, it is clear that the Veteran does have a current diagnosis of hypertension.  

The Veteran was afforded a VA examination for his hypertension in January 2011.  During this examination, the Veteran reported that he was started on blood pressure medication in 2006 but that he did not remember the name of the medication.  The examiner noted that private treatment records reflected that he was taking Lisinopril daily.  The examiner also noted that the Veteran was diagnosed with diabetes mellitus approximately 10 years earlier and that he was now taking metformin.  The examiner confirmed that the Veteran was suffering from hypertension.  After examining the Veteran and reviewing the evidence of record, the examiner concluded that it was less likely as not that the Veteran's hypertension was caused by or due to his service-connected diabetes mellitus.  The examiner explained that the Veteran had been treated with blood pressure medication for approximately 5 years.  The Veteran denied any symptoms of hypertension since starting this medication, and there was also no history of renal insufficiency, diagnosed heart disease or a previous cardiovascular accident.  The examiner explained that hypertension could arise as a result of renal insufficiency, and that renal insufficiency could arise due to diabetes mellitus.  However, in the present case, the Veteran does not suffer from renal insufficiency.  As such, the examiner opined that it was less likely as not that the Veteran's hypertension was caused by or a result of diabetes mellitus.  Likewise, without evidence of renal insufficiency, there were no aggravating factors.  

The Veteran also submitted a statement dated January 2011 from a private physician with the initials D.A.M.  According to Dr. M, there was "as good a chance as not" that the Veteran's hypertension was a consequence of his diabetes mellitus.  Dr. M offered absolutely no rationale or discussion in support of this statement.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for hypertension, to include as secondary to his service-connected diabetes mellitus.  The Veteran's service treatment records and separation examination confirm that he was not suffering from hypertension at the time of his separation from active duty.  Post-service records also reveal that this disability was not diagnosed within one year of the Veteran's separation from active duty, as there was no evidence of hypertension in 2003.  The Veteran also reported during his January 2011 VA examination that he was not started on blood pressure medication until 2006.  Finally, the January 2011 VA examiner concluded that it was less likely than not that the Veteran's hypertension was secondary to his service-connected diabetes mellitus, as hypertension would only arise with evidence of cardiovascular or renal insufficiency.  Likewise, the Veteran's hypertension has not been aggravated by his diabetes mellitus as this too would require cardiovascular impairment or renal insufficiency.  As such, the preponderance of the evidence of record demonstrates that the Veteran's hypertension did not manifest during, or as a result of, active military service, nor was it caused by or aggravated by his service-connected diabetes mellitus.  

In support of his claim, the Veteran submitted a number of articles from the Internet regarding the relationship between diabetes mellitus and hypertension.  According to an article from WebMD.com, having diabetes increased your risk of developing high blood pressure and other cardiovascular problems because it could adversely affect the arteries.  The Veteran also submitted an article from Livestrong.com that suggests diabetes results in an increased risk of hypertension due to damage to the blood vessels and the kidneys.  Finally, the Veteran submitted an article from emedicinehealth.com, suggesting that people with diabetes are predisposed to hypertension due to an increased risk of heart disease, kidney disease and other blood vessel complications.  

While the Board has considered the above articles, they fail to demonstrate that the Veteran's hypertension manifested as a result of his service-connected diabetes mellitus.  As noted in the previous section, articles "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern, 12 Vet. App. at 228.  In the present case, the Veteran has submitted articles merely suggesting that diabetes mellitus can increase a person's risk of hypertension, due to arterial damage or kidney damage.  The January 2011 VA examiner did not dispute these findings.  Rather, the examiner explained that it was less likely than not that the Veteran's hypertension was caused by or aggravated by his diabetes mellitus because he did not suffer from heart disease, any current symptomatology of hypertension, renal insufficiency or a history of a cardiovascular accident.  Therefore, the VA examiner's opinion supports the findings laid out in the articles submitted by the Veteran.  However, the VA examiner explained how in the Veteran's case, he does not suffer from the complications of diabetes mellitus that would in fact result in hypertension.  

The Board also recognizes that the Veteran submitted a statement dated January 2011 from a Dr. M, that indicated that was as good a chance as not that the Veteran's hypertension was a result of his diabetes mellitus.  Dr. M provided no rationale or discussion in support of this claim.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Dr. M failed to provide any clinical data or underlying facts in support of his claim.  The January 2011 VA examiner, however, explained in detail while the Veteran's specific circumstances made it less likely than not that his diabetes mellitus resulted in, or aggravated, his hypertension.  The Board does not find the opinion of Dr. M to be probative.  

As a final matter, the Board again recognizes that the Veteran believes his hypertension arose as a result of his service-connected diabetes mellitus.  However, the Board notes that there is nothing in the record to suggest that the Veteran is competent to offer a medical opinion linking hypertension to diabetes mellitus.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  As such, the Veteran's opinions regarding causality fail to demonstrate that service connection is warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for hypertension, to include as secondary to his service-connected diabetes mellitus, must be denied.


ORDER

Service connection for sleep apnea, to include as secondary to PTSD and diabetes mellitus, is denied.  

Service connection for hypertension, to include as secondary to diabetes mellitus, is denied.  
REMAND

Finally, the Veteran contends that he is entitled to service connection for a bilateral foot disorder, to include pes planus.  Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that the Veteran was afforded a VA examination of the feet in April 2008.  However, as noted by the Court in April 2012, the medical opinion provided by this examiner is inadequate for rating purposes.  First, the examiner noted that the Veteran's feet had never been officially treated, despite a July 1968 in-service treatment record reflecting treatment for bilateral pes planus.  This condition was treated with longitudinal arch support.  In addition, the examiner only offered a rationale in support of his opinion that pes planus did not manifest during, or as a result of, active military service.  The examiner did not offer any rationale in support of the conclusion that the Veteran's mild degenerative changes of the first metatarsophalangeal joint (MTP) and bilateral sesamoid bones did not manifest during, or as a result of, active military service.  A new VA examination is necessary in which an opinion is offered that fully considers the evidence of record and is fully supported by a complete rationale.  

In addition, the Veteran's representative has argued that the Veteran should be assisted in obtaining records of his foot surgery.  The Veteran should be contacted and asked to provide VA with the name of the treating physician or facility, the address of this facility and the date(s) of treatment.  All reasonable steps should then be taken to obtain these records and associate them with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide VA with the name, date and address of the physician of the facility in which he underwent foot surgery.  After securing any necessary authorization from him, VA should obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The Veteran should then be afforded a VA examination of the feet.  The Veteran's claims file and a copy of this remand must be made available for review by the examiner and the examination report must reflect that this was done.  The examiner is asked to perform all necessary tests and studies, and determine what disability(s) is associated with each foot.  

The examiner should then opine as to whether it is at least as likely as not (50 percent or better probability) that the disability(s) manifested during, or as a result of, active military service.  The examiner must consider the Veteran's lay statements of in-service symptomatology or chronic symptomatology since service when formulating this opinion, as well as the July 1968 in-service evidence of bilateral pes planus and any records reflecting surgery of either foot.  A complete rationale must be provided for all opinions offered.  If the examiner is unable to render an opinion without a resort to speculation, then the examiner must explain why this is so.

3.  After completion of the above, the claim should be reviewed in light of any new evidence.  If the claim is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


